                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       State of North Carolina,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00119-RJC-DCK
                                      )
                 vs.                  )
                                      )
        James Anthony Evans,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 26, 2021 Order.

                                               August 26, 2021




      Case 3:18-cv-00119-RJC-DCK Document 5 Filed 08/26/21 Page 1 of 1
